department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date legend org - organization name xx - date address - address org address taxpayer_identification_number person to contact identification_number contact telephone number certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated september 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective september 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interest of your founder and sole officer as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 your income inured to the benefit of private shareholders and individuals contributions to your organization are no longer deductible under sec_170 after september 20xx you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for tax years ended december 20xx december 20xx december 20xx and for all years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter nanette m downing director eo examinations publication sincerely enclosure department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number golden gate ave m sec_7401 san francisco ca ad ress form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit rom 886-a explanations of items rev date tax identification_number year period ended name of taxpayer org ein 20xx 20xx 20xx legend org - organization name state ra country -- country co-1 through co-11 - ein - ein xx -- date city - city state - website - website through 11‘ companies founder - founder ra-1 - issue is org an organization exempt from tax under sec_501 of the internal_revenue_code facts org org was incorporated in the state of state on september 20xx org received recognition as an organization exempt under internal_revenue_code sec_501 and sec_170 on september 20xx effective september 20xx on february 20xx the service issued letter and form_4564 to the organization along with publication your rights as a taxpayer the form asked the organization for information about its activities including all books_and_records of its assets liabilities receipts and disbursements some information was provided on april 20xx the date of the examination the organization provided co-1 statements co-2 wire transfers and photographs of individuals distributing bread in country with the exception of one invoice for insurance for a fundraising event purportedly held on 20xx org did not provide contemporaneous receipts or similar substantiation for its expenditures founder founder and sole officer of org stated that he does not keep org receipts and that he ‘threw them away’ activities founder stated that he created org to help the less fortunate and hungry and that its goal is to open up a food bank one day org is advertised on the website website and accepts co-1 donations org also advertises on co-3 co-4 and co-5 founder stated that org’s conducted the following activities in 20xx - 20xx - - a ramadan fundraiser in 20xx donated books and christmas toys at co-6 20xx wire transferred money to family in country to distribute bread on the streets to the hungry founder stated that this activity has been discontinued because people are being poisoned by the taliban - distributed sandwiches in the streets of city schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended name of taxpayer org ein 20xx 21120xx 20xx - conducted a hunger walk fundraiser in july or august 20xx at co-7 founder stated that no one showed up for this event and that he used close to dollar_figure of personal funds to pay for the event expenses included event flyers food paintball arena martial arts school x gym musicians etc - - donated books and pens to the co-8 20xx organized clothing drives for donation to the co-9 founder stated that org had a co-10 account but closed this account in 20xx due to errant hotel charges dollar_figure at an event in city state org did not provide the bank statements for 20xx org has a founder’s co-1 account which it shares with founder’s and his younger brother’s personal finances younger brother owns an entertainment business that conducts festivals called co-11 revenue and expenditures org receives co-1 donations and money from donation cans in stores around city state founder stated the co-1 account is shared between himself and org co-1 statements from 20xx through 20xx report the following revenues consisting of purported donations and personal income from founder and his younger brother’s business 20xx 20xx 20xx total less personal org ‘donations’ dollar_figure dollar_figure co-11’s receipts totaled dollar_figure and dollar_figure in 20xx and 20xx respectively on july 20xx founder stated that these funds were from the festival conducted by founder’s brother org let co-11 use its pay pal account and the funds were paid back to founder’s brother form 886-a name of taxpayer _ explanations of items tax identification_number year period ended schedule number or exhibit org ein 20xx 20kx 20xx expenditures 20xx 20xx 20xx co-1 sent dollar_figure jess personal org payments co-2 total org dollar_figure dollar_figure dollar_figure on july 20xx the revenue_agent asked org if it had located any records that it tossed out for the 20xx year and to provide receipts invoices and similar documentation supporting all organizational_expenditures and how they served an exempt_purpose for years 20xx 20xx on july 20xx founder stated that he has nothing org provided names and phone numbers of individuals for the service to contact as references org provided email correspondence from donees for the current_year 20xx founder has family in country and wire transfers co-2 the money to family members which is used to purchase bread and distribute to poor children in the streets of country on april 20xx org provided pictures of individuals distributing bread to children in country the photographs’ source was from founder’s relative ra-1 ra-1 provided the photos in various emails in 20xx 20xx along with brief statements about the distribution on july 20xx founder stated that the bread distribution and photography is no longer a permitted due to security concerns in country during the form_1023 application process org did not inform the service that it would be sending money overseas to family members org stated that it would conduct an extensive grant selection process and exercise expenditure_responsibility with respect to foreign grants the service asked questions with respect to its operations in country on august 20xx the service asked to local school for pen pencils notebooks bags for 20xx year clothing collection drive for 20xx schedule number or exhibit explanations of items tax identification_number year period ended form 886-a rev date name of taxpayer org ein 20xx 21120xx 20xx a are contributions paid only to organizations exempt under c if not please explain the criteria that will be used to maintain expenditure_responsibility how will you ensure that the grants paid will be used for exempt purposes under sec_501 on august 20xx org stated the organization contributions gifts and grants are not paid only to organizations exempt_organizations requesting assistance must submit a under c proposal detailing what items are needed how the items are to be used and a description of the financial information on organizations and its activities prior to choosing which organizations will receive assistance the buildings we will meet with the organization leaders sic at this meeting we will request a tour of their facilities and a list of organization leaders personnel and volunteers to check against the ofac our criteria for choosing organizations is demonstration of need list through the description and financials submitted in the proposal best proposed use of the items funds and ability to help the most individuals possible each organization will be required to send annual periodic and or final the type of report will depend upon the type of distribution reports distribution i e cash or items such as food clothing or school supplies we will also conduct periodical site inspections when deemed necessary all grantees be they new or renewal must go through the by the board to ensure preferential treatment is not given to same process this is renewal grantees and to ensure all organizations continue to meet our criteria and irs standards and regulations practices b what specific the organization put in place to ensure that grants to foreign recipients are not diverted for non exempt purposes and overseas activities are in furtherance of its exempt purposes and safeguards has will or i what kind of due diligence investigation is done in advance of grant making org response organizations requesting assistance must submit a proposal detailing what items are needed how the items are to be used financial information on the organization and a description of the organizations and its activities schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended name of taxpayer org ein 20xx 20xx 20kx prior to choosing which organizations will receive assistance the buildings at this meeting we will we will meet with the organization leaders of organization leaders request a tour personnel and volunteers to check against the ofac list our criteria for choosing organizations is demonstration of need through the description of the and items funds and ability to help the most individuals possible the proposal best proposed use financials submitted in facilities and a of their list ii what provisions are used by grant agreements to ensure grants are used for their intended purpose the grant proposal will specify our responsibilities and those of the grantee obligate the grantee to use the grant funds only for the purposes for which the grant was made provide periodic written reports concerning the use of the grant funds require a final written report and an accounting of how grant funds were used and acknowledge our authority to withhold be and or recover grant funds in case such funds are misused or appear to law sec_501 of the internal_revenue_code provides for exemption from taxation for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur athletic competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 sec_1 c -1 d ii of the income_tax regulations states that an organization is not organized or operated exclusively for one or more of the purposes specified unless it serves a public rather than schedule number or exhibit form b86-a explanations of items rev date tax identification_number year period ended name of taxpayer ein org a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests 20xx 21120xx 20kx sec_1_6033-2 of the income_tax regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose in inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code rey rul an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status revrul_56_304 organizations privately established and funded as charitable foundations which are organized and actively operated to carry on one or more of the purposes specified in sec_501 of the internal_revenue_code of and which otherwise meet the requirements for exemption from federal_income_tax are not precluded from making distributions of their funds to individuals provided such distributions are made on a true charitable basis in furtherance of the purposes for which they are organized however organizations of this character which make such distributions should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service government's position schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended name of taxpayer 20xx 21120kx 20xx ein org org is not operating exclusively for charitable purposes under c you do not meet the operational_test described in sec_1_501_c_3_-1 because you have your assets are not used exclusively for exempt purposes org’s co-1 account its primary asset is commingled with mr founder’s personal finances founder uses the co-1 account for both personal and organizational matters in 20xx and in 20xx of org’s co-1 account revenues were generated by and destined to a different entity owned by founder’s brother in 20xx and 20xx and of org’s co- expenditures were founder’s personal org allows its asset to be used by its founder for non exempt personal purposes such use constitutes inurement and org fails the operational_test under sec_1_501_c_3_-1 which states an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the internal_revenue_service asked the foundation to provide specific information about its actual activities during the years ending december 20xx 20xx and 20xx other than emails and photos of bread distributions the organization did not show how its expenditures furthered an exempt activity the service asked the organization to provide all books_and_records of its assets liabilities receipts and disbursements org did not provide any receipts invoices or any other contemporaneous substantiation for its expenditures org tossed out its receipts org failed to disclose its activities during the application process it did not reveal to the service that it would be making overseas payments to relatives of its founder mr founder org stated that it would maintain expenditure_responsibility by requiring organizations to submit detailed proposals on how the funds are to be used financial information on the organization and a description of the organizations and its activities org stated that it will meet with officers of these potential grantee organizations the criteria for selecting grant recipients will then be based on need org stated that each recipient organization will be required to send annual periodic and final written distribution reports and accounting of how grant funds were used that it will conduct periodical site inspections when deemed necessary by the board all grantees be they new or renewal must go through the same process org failed to exercise expenditure_responsibility over the funds wired to country instead of providing annual periodic or final distribution reports from the grantee organizations to the service org provided photographs taken by relatives of founder such photographs do not satisfy the expenditure_responsibility requirements org promised it would exercise nor do they to prove these wire transfers served a charitable_class org does not maintain minutes and has no record of any grant selection process in place as promised in its application process an exempt_organization must respond to internal_revenue_service inquiries to establish that it is entitled to tax exempt status in this case the taxpayer had failed to establish that it was engaged in exempt commingling occurred before the application process form 886-a explanations of items rev date schedule number or exhibit year period ended tax identification_number name of taxpayer org ein 20xx 21120xx 20xx activities that its expenditures were for the purpose of exempt_activities or that its assets did not inure to private shareholders or individuals taxpayer's position the organization has not submitted its position conclusion exemption under code sec_501 for org should be revoked effective january 20xx the organization is required to file form_1120 for all opened years
